— Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered April 8, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of an indictment, as well as other pending charges, defendant pleaded guilty to one count of criminal possession of a controlled substance in the third degree. In accordance with the plea agreement, he was thereafter sentenced as a second felony offender to two years in prison followed by a period of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ., Spain, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.